DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 29 November 2021 has been entered.
Claims 4-5, 7-8, and 11-12 remain pending in the application, wherein claim 4 has been amended and claims 1-2 and 6 have been cancelled.

Allowable Subject Matter
Claims 4-5, 7-8, and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As outlined in the Office Action mailed 27 September 2021, the closest prior art of record are the teachings of Bunker.  However, Bunker is silent regarding the cooling channels extending into or being entirely within the outer metal shell.  Such feature would not have been obvious from the teachings of Bunker because the cooling channels are taught to be formed by forming grooves in the surface of one layer and then applying another layer on top to seal the grooves into the channels (Bunker, paragraph 0064).  Doing so would render the second layer to no longer by an outer metal shell as another layer would be applied over it.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see p. 4-5, filed 29 November 2021, with respect to the obviousness rejection have been fully considered and are persuasive in that the rejection previously set forth in the Final Office Action mailed 27 September 2021 has been rendered moot by the cancellation of claims 1-2 and the incorporation of the limitations of claim 6 into claim 4.  The rejection of claims 1-2, 4-5, and 7-8 under 35 U.S.C. 103 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784